DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          SETH GOODMAN,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-2604

                             [April 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara A. McCarthy, Judge; L.T. Case No. 13-7664
CF10A.

  Carey Haughwout, Public Defender, and Jaime Lapidus, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Lindsay A.
Warner, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and CONNER, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.